DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishima (U.S. Pub. No. 2018/0254303 A1).
Regarding claim 1, Mishima discloses an organic light emitting device, comprising:
a thin film transistor substrate (FIG. 4: 14, see paragraph 0044);
a pixel defining layer disposed on the thin film transistor substrate and comprising a plurality of via holes (FIG. 5: 13, see paragraph 0044);
a plurality of sub-pixels disposed in the via holes correspondingly (FIG. 4: 12, see paragraph 0044); 
a thin film stand layer disposed on the thin film transistor substrate (FIG. 4: 28, see paragraph 0062), wherein the thin film stand layer corresponding to a portion of the via holes causes a reduction in a depth of the portion of the via holes, and a depth of another portion of 
a plurality of reflective electrode layer disposed between the thin film transistor substrate and the pixel defining layer and disposed in the via holes in a one-to-one correspondence (FIG. 4: 21, see paragraph 0050), wherein an upper surface of the thin film stand layer is in direct contact with two of the reflective electrode layers in adjacent two of the plurality of via holes (FIG. 4: 28 is in contact with 21 in two adjacent via holes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (U.S. Pub. No. 2018/0254303 A1) in view of Shiratori et al. (U.S. Pub. No. 2017/0279068 A1).
Regarding claim 2, Mishima discloses the via hole comprise at least one red sub-pixel via hole, at least one green sub-pixel via hole, and at least one blue sub-pixel via hole (FIG. 4: 12R/G/B);

the thin film stand layer is disposed on the thin film transistor substrate (FIG. 4: 28, see paragraph 0062).
Mishima does not explicitly disclose the thin film stand layer corresponds to the red sub-pixel via hole and the green sub-pixel via hole, such that depths of the red sub-pixel via hole and the green sub-pixel via hole are less than a depth of the blue sub-pixel via hole.
Shiratori discloses the thin film stand layer corresponds to the red sub-pixel via hole and the green sub-pixel via hole, such that depths of the red sub-pixel via hole and the green sub-pixel via hole are less than a depth of the blue sub-pixel via hole (FIG. 4: 26b, see paragraph 0075). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shiratori to the teachings of Mishima so as to create resonance (see paragraphs 0090-0092).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (U.S. Pub. No. 2018/0254303 A1).
Regarding claim 3, Mishima discloses that the thickness of the thin film stand layer is results-effective (see paragraph 0063). While, Mishima does not explicitly disclose a thickness between 0.1 and 3 micron, it would have been obvious to one of ordinary skill in the art, from the teachings of Mishima, to optimize the thickness and arrive at the claim 2 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Mishima discloses the thin film stand layer is silicon oxide (see paragraph 0069). Mishima does not explicitly disclose SiO2. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings 2 as the thin film stand layer. The motivation to do so is that the combination yields the predictable results of allowing for the selection for an optimal material as a height adjusting insulator. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (U.S. Pub. No. 2018/0254303 A1) in view of Madigan (U.S. Pub. No. 2014/0197396 A1).
Regarding claim 7, Mishima is silent in regards to the thickness of the pixel defining layer.
Applicant claims a thickness of between 1 and 5 microns.
Madigan discloses the thickness of the pixel defining layer is between 50 nm and 1500 nm (see paragraph 0205). It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Madigan, to optimize the thickness of the PDL of Mishima and arrive at the claim 7 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (U.S. Pub. No. 2018/0254303 A1) in view of Shiratori et al. (U.S. Pub. No. 2017/0279068 A1) and Madigan (U.S. Pub. No. 2014/0197396 A1).
Regarding claim 9, Mishima discloses a method of fabricating the organic light emitting device according to claim 1, comprising the following steps:
providing the thin film transistor substrate (FIG. 4: 14, see paragraph 0044);
a thin film stand layer forming step, forming the thin film stand layer on the thin film transistor substrate (FIG. 9A: 28, see paragraph 0062);
a pixel defining layer forming step, fabricating the pixel defining layer on the thin film transistor substrate, and patterning the pixel defining layer to form a red sub-pixel via hole, a green sub-pixel via hole, and a blue sub-pixel via holes (FIG. 9A: 13, see paragraph 0076);
a reflective electrode forming step after the pixel defining layer forming step and before the inkjet printing step (FIG. 9A: 21, see paragraph 0050), wherein in the reflective electrode forming step, a reflective electrode is formed in the red sub-pixel via hole, the green sub-pixel via hole, and the blue sub pixel via hole, (FIG. 4: 21, see paragraph 0050), and an upper surface of the thin film stand layer is in direct contact with two of the reflective electrode layers in adjacent two of the plurality of via holes (FIG. 4: 28 is in contact with 21 in two adjacent via holes);
an inkjet printing step filling the red sub-pixel via hole, the green sub-pixel via hole, and the blue sub-pixel via hole with an inkjet printing ink, followed by drying to form a red sub-pixel, a green sub-pixel, and a blue sub-pixel (FIGS 9B-C, see paragraph 0077).
 Mishima discloses the thin film stand layer is SiO (see paragraph 0069). Mishima does not explicitly disclose SiO2. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Mishima and choose SiO2 as the thin film stand layer. The motivation to do so is that the combination yields the predictable results of allowing for the selection for an optimal material as a height adjusting insulator. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed  In re Leshin, 125 USPQ 416 (CCPA 1960).
Mishima discloses that the thickness of the thin film stand layer is results-effective (see paragraph 0063). While, Mishima does not explicitly disclose a thickness between 0.1 and 3 micron, it would have been obvious to one of ordinary skill in the art, from the teachings of Mishima, to optimize the thickness and arrive at the claim 9 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Mishima is silent in regards to a thin film stand is patterned to form the thin film stand layer having a same area as red and green light emitting areas. 
Shiratori discloses a thin film stand is patterned to form the thin film stand layer having a same area as red and green light emitting areas (FIG. 4: 26b has same area as 18G and 18R, see paragraph 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shiratori to the teachings of Mishima so as to create resonance (see paragraphs 0090-0092).
Mishima is further silent in regards to the thickness of the pixel defining layer.
Applicant claims a thickness of between 1 and 5 microns.
Madigan discloses the thickness of the pixel defining layer is between 50 nm and 1500 nm (see paragraph 0205). It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Madigan, to optimize the thickness of the PDL of Mishima and arrive at the claim 7 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. Applicant argues on page 7 of the filed remarks that thin film stand layer 28 of Mishima is in direct contact with only one of the reflective layers 21 in contrast to the claim language which requires contact with two adjacent reflective layers. Examiner appreciates the distinction being made, however the claim language does not require the thin film stand layer to be a continuous layer. Under the broadest reasonable interpretation, “thin film stand layer” can be interpreted as referring to all portions 28 shown in Mishima. Under such an interpretation the “thin film stand layer” is in contact with a reflective electrode 21 in adjacent via holes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819